DETAILED ACTION
Election/Restrictions
Claims 3, 6, 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2022.
	With regards to applicant’s argument that there is not a search burden because the features of the different species are similar, Examiner disagrees.  A description of the elements unique to each species is described in the restriction requirement made on 3/3/2022; where a search for the limitations of one species will not overlap a search for the limitations of the other species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vauchel 2011/0133025.
	In regards to Independent Claim 1, Vauchel teaches a structure (shown generally at P in figure 6) for an aircraft propulsion unit nacelle (13) comprising a first skin (1), stiffeners fixed to the first skin to stiffen the first skin (stiffeners 3), and acoustic treatment modules (5), each acoustic treatment module comprising a cellular core (paragraph [0069]) and a second skin (7) fixed to the cellular core (as shown in figure 1), the first skin and the acoustic treatment modules being arranged so that the cellular core of each acoustic treatment module is clasped between the corresponding second skin and the first skin (5 between 7 and 1 in figure 1), the first skin or the second skin of the acoustic treatment modules being acoustically permeable to attenuate power of acoustic waves in the cellular core of the acoustic treatment modules (7 is permeable, paragraph [0066]), wherein each acoustic treatment module is embedded between at least two respective stiffeners (5 between stiffeners 3 in figure 1), in that each acoustic treatment module is simply bearing on the first skin (5 bears against 1 in figure 1) and comprises holding elements (27 and 29) arranged to hold each acoustic treatment module against the first skin (27 and 29 shown holding 5 against 1 in figure 6, wherein 27 is described as 17 at paragraph [0114]).
	Regarding Dependent Claim 2, Vauchel teaches that the holding elements (27 and 29) cooperate with the second skin (27 and 29 press against 7) of each acoustic treatment module to exert a force for holding the acoustic treatment modules against the first skin (paragraph [0114]).
	Regarding Dependent Claim 8, Vauchel teaches the holding elements comprise one or more transverse elastic elements (27 and 29, wherein the material may be metal, paragraph [0027], and all materials comprise a degree of flexibility, and the disclosure defines elastic as a material has a degree of elasticity) arranged to exert transverse pressure of the acoustic treatment modules against the first skin, to immobilize the acoustic treatment modules in a direction normal to the first skin (27 and 29 press 5 against 1 as shown in figure 6).  It is noted that in this claim, as well as the rejection of the claims below that include the limitation elastic, the limitation elastic does not construe a specific shape or configuration to the component that the term describes, only the material property.
	Regarding Dependent Claim 10, Vauchel teaches the first skin (1) and the stiffeners (3) comprise a composite material having a ceramic matrix (paragraph [0027]).
	Regarding Dependent Claim 11, Vauchel teaches that the acoustic treatment modules comprise a metallic material (paragraph [0012]).
	Regarding Dependent Claim 12, Vauchel teaches the metallic material is selected from the group consisting of a titanium alloy and a nickel-based alloy (Ni Alloy, Table below paragraph [0071]).
	Regarding Dependent Claim 13, Vauchel teaches an exhaust conduit of an aircraft propulsion unit nacelle comprising a structure according to Claim 1 (paragraph [0072]).
	Regarding Dependent Claim 14, Vauchel teaches an aircraft propulsion unit nacelle comprising a structure according to Claim 1 (paragraph [0072]).
	Regarding Dependent Claim 15, Vauchel teaches the stiffeners (3) of the structure extend in respective directions parallel to a longitudinal axis of the aircraft propulsion unit nacelle (I-beams 3 are parallel to each other, paragraph [0063], and will extend longitudinally parallel to the central axis of the engine in the embodiment shown in figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccardi WO 2016/146924 in view of Dhoore 4,235,303.
	In regards to Independent Claim 1, Zaccardi teaches a structure (shown in figure 3) for an aircraft propulsion unit nacelle (1) comprising a first skin (34 and 14), stiffeners fixed to the first skin to stiffen the first skin (40), and acoustic treatment modules (38), each acoustic treatment module comprising a cellular core (honeycomb, Page 7, ll. 4-10) and a second skin (36) fixed to the cellular core (as shown in figure 3), the first skin and the acoustic treatment modules being arranged so that the cellular core of each acoustic treatment module is clasped between the corresponding second skin and the first skin (38 between 36 and 34), wherein each acoustic treatment module is embedded between at least two respective stiffeners (as shown in figure 2), in that each acoustic treatment module is simply bearing on the first skin (38 bears against 34 in figure 3) and comprises holding elements (40 and 50) arranged to hold each acoustic treatment module against the first skin (40 and 50 hold 38 against 34 and 14 in figure 3).  However, Zaccardi does not teach that the first skin or the second skin of the acoustic treatment modules being acoustically permeable to attenuate power of acoustic waves in the cellular core of the acoustic treatment modules.  Dhoore teaches an inner skin (22) that is permeable (22 shown as perforated in figure 1).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the first or second skin of Zaccardi with perforations, as taught by Dhoore, in order to allow sound to enter into the cellular core (Col. 1, ll. 62-63).
	Regarding Dependent Claim 4, Zaccardi in view of Dhoore teaches the invention as claimed and discussed above, and Zaccardi further teaches that the stiffeners (40) constitute at least one portion of the holding elements (40, in combination with 50, make up the stiffeners as described in the rejection of claim 1 above).
	Regarding Dependent Claim 5, Zaccardi in view of Dhoore teaches the invention as claimed and discussed above, and Zaccardi further teaches that the holding elements comprise elastic blades fixed on the stiffeners (flanges 42 fixed on 44 of 40 act as blades, and may comprise a metal material, Page 9, ll. 8-18, wherein metals comprise elastic properties).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741